Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with M. Brad Lawrence on March 7, 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1, line 12, the period at the end of the line has been changed to a comma.
Claim 2, line 2, - -a- -has been inserted between “to” and “static”.
Claim 4, line 2, “a static” has been changed to - -the static- -.
Claim 16, lines 3-6, “wherein the collar portion…and clamped together” has been deleted and the clause changed so that it now reads - -a bearing arrangement as recited in claim 1; and- -.
Claim 16, line 8, - -a- -has been inserted between “to” and “static”.
Claim 16, line 8, “structure, wherein the bearing arrangement is a steady bearing arrangement;” has been changed to - -structure;- -.

Claim 17, line 8, - -a- -has been inserted between “to” and “static”.
Claim 17, line 8, “structure, wherein the bearing arrangement is a steady bearing arrangement;” has been changed to - -structure;- -.
Claim 17, lines 11-12 and 15-17 (the fourth and sixth clause of the claim) have been deleted.
Claim 17, line 14, “portion; and” has been changed to - - portion.- -
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor render obvious the claimed combination of claim 1 (and claims 16 and 17 that include all the limitations of claim 1), wherein a rotary member [shaft/spindle] includes a first collar and a second collar that are spaced apart by a bearing and a clamp member, wherein the bearing axially abuts the first collar, and wherein the rotary member also includes a tapered portion and a bearing seat portion between the collars with the tapered portion narrowing in width in a direction toward the first collar.  The prior art of record also does not teach nor render obvious the claimed combination of claim 9 wherein the rotary member comprises a collar portion and a bearing axially abutting the collar portion, a clamp member that urges the bearing toward the collar portion and wherein the rotary member includes a splined end and a forked end with the bearing positioned between these ends.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656